In the Supreme Court of Georgia



                                     Decided: June 21, 2021


                 S21A0289. HUFFMAN v. THE STATE.


      ELLINGTON, Justice.

      A Forsyth County jury found Frank Huffman guilty of felony

murder in connection with the shooting death of James Tanner

Conrad (“Tanner”).1 On appeal, Huffman claims that the trial court

erred in denying his motion to suppress his statements to law

enforcement officers by finding that he freely and voluntarily waived

his Miranda 2 rights. We affirm for the reasons set forth below.


      1 On July 14, 2015, a Forsyth County grand jury indicted Huffman for
malice murder (Count 1), felony murder (Count 2), and aggravated assault
(Count 3). At a jury trial held in September 2016, Huffman was found guilty of
Counts 2 and 3 and not guilty of Count 1. The trial court sentenced Huffman
to serve life in prison for felony murder (Count 2). Count 3 merged with Count
2. Huffman filed a motion for new trial on October 19, 2016, which he amended
on February 6, 2020. The trial court denied the motion for new trial as
amended on April 14, 2020. Huffman filed a timely notice of appeal, and the
case was docketed in this Court to the term beginning in December 2020 and
submitted for decision on the briefs.

      2   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
     The evidence at trial showed that Huffman lived in his Forsyth

County home with his girlfriend, Sherry Conrad, and her adult son,

Tanner. On January 7, 2015, Tanner, Conrad, and Huffman drank

liquor together. Huffman became agitated, Conrad testified, when

Tanner used “cussing” language in front of her. After Tanner went

to bed, Conrad and Huffman sat in their recliners in the living room.

Conrad next recalled waking up and hearing Tanner calling her

name.

     Conrad testified that after waking up she saw blood on the

floor and heard Huffman say, “look at my nose, he broke my nose.”

Tanner started cleaning up the blood. Meanwhile, Huffman went to

the master bedroom and returned with a gun. Conrad heard a loud

sound and saw smoke, and she turned and saw that Tanner had

been shot in his back left shoulder. Conrad took the gun from

Huffman, called 911, and reported that Huffman had shot Tanner.

     Deputies with the Forsyth County Sheriff’s office responded to

the scene, where they found Huffman sitting in a chair with a wound

on his face. After summoning an ambulance for Tanner, deputies

                                 2
handcuffed Huffman and took him to a police station for

questioning. Tanner died shortly after reaching the hospital. In a

video-recorded interview, Huffman told the interviewing detective

that he shot Tanner.

     Huffman filed a pretrial motion to suppress the statements he

made during the custodial interview on the grounds that the

statements were not freely and voluntarily given, and that he did

not understand or was not informed of his rights under Miranda.

The trial court held a pretrial Jackson-Denno 3 hearing to consider

Huffman’s motion to suppress. In pertinent part, the detective who

questioned Huffman testified at the hearing as follows. He advised

Huffman of his Miranda rights by reading those rights to him from

a form. Another officer brought a cup of coffee into the room while

the detective was reading the Miranda rights to Huffman, and the

detective told Huffman that he had a right to drink coffee. The

detective did not have Huffman sign the form because “it was on

video.” The detective described Huffman as having “looked rough,”


     3   Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       3
with a crooked nose and a bloody shirt and pants, consistent with

having been in a fight. The detective did not ask Huffman if he

needed medical attention, nor did he recall whether any officers

assisting him asked Huffman if he needed medical attention.

Huffman told the detective that he had been drinking, and the

detective discerned that Huffman’s speech was slurred, he smelled

strongly of alcohol, and he “appeared impaired.” However, Huffman

appeared to understand why he was there, understood the questions

asked of him, and answered appropriately as if he understood what

was asked. During the course of the interview, Huffman did not

invoke his right to remain silent or his right to an attorney.

Huffman did not testify at the Jackson-Denno hearing.

     In addition to the detective’s testimony, the trial court

reviewed the video recording of Huffman’s interview. The trial court

entered a written order denying the motion to suppress. In that

order, the trial court noted that the video showed that Huffman was

“slightly bloody about his head, [had] blood on his shirt, and . . .

admitted to drinking prior in the evening.” The trial court found that

                                  4
the detective gave Huffman a cup of coffee when he read Huffman

the Miranda rights, adding that Huffman had “the right to drink

coffee.” The court assessed that “[t]hroughout the course of the

interview, [Huffman] coherently answered questions regarding the

events of the evening and described his relationship with the

victim.” The court found that Huffman was properly advised of his

Miranda rights, and that he understood those rights and did not

invoke them. The court also found that Huffman gave his

statements freely and voluntarily.

     In its order denying Huffman’s motion for new trial, the trial

court rejected Huffman’s argument that he was not adequately

advised of his Miranda rights and that the court therefore erred in

denying his motion to suppress. The court affirmed that upon

“considering the totality of the circumstances, the State met its

burden of showing by a preponderance of the evidence that

[Huffman’s] statements were freely and voluntarily given after a

knowing and voluntary waiver of his Miranda rights.”

     On appeal, Huffman claims that the trial court erred in

                                 5
denying his motion to suppress by finding that he freely and

voluntarily waived his Miranda rights. 4 More specifically, Huffman

claims that the trial court did not apply an “adequate analysis of the

totality of circumstances” in determining the admissibility of his

statements. As to those circumstances, Huffman argues that the

interviewing detective did not obtain a signed Miranda waiver form

and failed to ask him if he understood those rights or consented to

speaking with the detective. Huffman argues that the detective was

aware that he had been drinking and smelled of alcohol, and that he

was impaired and slurred his speech. The detective also knew,

Huffman asserts, that his nose was crooked and there was blood on

his pants and shirt, but did not ask him if he needed medical

attention. Huffman maintains that the detective “devalued” the

importance of informing him of his Miranda rights when he said

“you have the right to drink coffee” in the midst of reciting the




      4Huffman does not challenge the admission of his statement on the
ground that it was involuntary under the more general due process standard,
and so we do not reach that issue. See Dozier v. State, 306 Ga. 29, 36 (4) (c)
(829 SE2d 131) (2019).
                                      6
Miranda rights. Huffman also asserts that he was not familiar with

the criminal process.

     “To use a defendant’s custodial statements in its case-in-chief,

the State must show that the defendant was advised of his Miranda

rights and that he voluntarily, knowingly, and intelligently waived

them.” Hinkson v. State, 310 Ga. 388, 400 (5) (b) (850 SE2d 41)

(2020) (citation and punctuation omitted). A trial court, in assessing

whether a defendant’s waiver of Miranda rights is voluntary,

knowing, and intelligent, “must consider the totality of the

circumstances to determine whether the defendant’s waiver was

free of intimidation and coercion and whether the waiver was made

with a full awareness of both the nature of the rights being

abandoned and the consequences of the decision to abandon them.”

Wells v. State, 307 Ga. 773, 776 (2) (838 SE2d 242) (2020) (citation

and punctuation omitted). An appellate court generally reviews a

trial court’s factual findings and determinations of credibility for

clear error; however, “where controlling facts are not in dispute,

such as those facts discernible from a videotape, our review is de

                                  7
novo.” Id. (citation and punctuation omitted).

     The interview video shows that, before reading the advisory of

the four rights on the Miranda form, the detective caught Huffman’s

attention by picking up the form and saying, “I’m going to go ahead

and do this real quick. Then we’ll talk.” In response, Huffman leaned

in toward the detective and watched the detective’s face attentively

while he read from the form. Huffman looked away from the

detective briefly when the other officer entered the interview room

with the coffee Huffman had requested and the detective said he had

a right to drink coffee. Once the officer set the coffee on the table,

Huffman again leaned in toward the detective and watched the

detective’s face while he completed reading the form. Huffman did

not express any confusion, verbally or in his facial expression, and

did not ask for any repetition or clarification of what the detective

had just advised him. The detective initiated the interrogation by

asking, “That being said, what happened to your nose? Is it broken,

or is it normally that way?” Huffman did not invoke his right to

silence or ask for an attorney, and he expressed no hesitation in

                                  8
responding to the detective with a narrative about the day’s events.

     Huffman need not have had experience with the justice system

to understand what was said during the reading of his Miranda

rights. “While familiarity with the criminal justice system, and thus

with the Miranda warnings, may be one factor to consider in

determining whether a defendant has knowingly and intelligently

waived his rights, such a determination depends on the totality of

the circumstances.” Clay v. State, 290 Ga. 822, 826 (1) (A) (2) (725

SE2d 260) (2012) (citations omitted). Here, the detective’s reading

of the Miranda warnings was not so rushed as to be unintelligible

absent familiarity with Miranda. Cf. id. at 825 (1) (A) (2) (evidence

supported trial court’s finding that Miranda warnings were read in

such a “super-speed” manner that they were likely not intelligible

without prior familiarity with Miranda). Although the detective told

Huffman he had a “right” to drink coffee, he did so after Huffman

had asked for coffee and while another officer was bringing the

beverage, and so the detective’s comment was specific to those

circumstances and could not be reasonably construed as more than

                                 9
a poor attempt at humor. But even taken literally, the detective’s

comment was not inconsistent with Huffman’s rights under

Miranda. Cf. Williamson v. State, 305 Ga. 889, 893-894 (2) (827

SE2d 857) (2019) (“A statement by an interrogating agent that

contradicts the Miranda warnings is a circumstance that can

indicate a suspect did not knowingly and intelligently waive his

rights.” (citation and punctuation omitted)).

      Huffman had been drinking alcohol earlier in the evening, and

there was blood along one side of his nose, which was visibly

wounded, as well as blood on his shirt and pants. However, the

detective testified at the Jackson-Denno hearing and at trial5 that

Huffman understood why he was there, appeared to understand the

questions that were asked, and answered them appropriately. Our

review of the video recording of the interview does not show

otherwise. Thus, notwithstanding that Huffman was impaired to




      5An appellate court may consider all the evidence of record, and is not
limited to the evidence adduced at a Jackson-Denno hearing, in determining
the admissibility of a confession. See Butler v. State, 292 Ga. 400, 404 (2) n.7
(738 SE2d 74) (2013).
                                      10
some degree, “the [detective’s] testimony and the recorded interview

indicate that . . . [Huffman’s] mind was nevertheless clear enough to

make a knowing and voluntary waiver of his rights and to speak to

the [detective] without an attorney.” Rowland v. State, 306 Ga. 59,

64 (2) (829 SE2d 81) (2019).

     Huffman did not sign a written waiver of his rights, but “a

written waiver is not necessary where a suspect is orally advised of

his or her rights and subsequently waives those rights through his

or her responses.” Kidd v. State, 304 Ga. 543, 546 (3) (820 SE2d 46)

(2018) (citations omitted). Nor did the detective ask for a verbal

waiver of Huffman’s Miranda rights or a verbal acknowledgment

that Huffman understood those rights. However, the trial court

could conclude from the detective’s testimony and its own

assessment of the interview recording—which accords with ours—

that Huffman understood his Miranda rights. And Huffman waived

his rights under Miranda when he understood those rights and then

freely made his statements without invoking his right to remain

silent and without requesting an attorney. See Berghuis v.

                                 11
Thompkins, 560 U. S. 370, 388-389 (III) (D) (30 SCt 2250, 176 LE2d

1098) (2010) (“[A] suspect who has received and understood the

Miranda warnings, and has not invoked his Miranda rights, waives

the right to remain silent by making an uncoerced statement to the

police.”).6 The trial court’s decision to admit Huffman’s statements

was not clearly erroneous.

      Judgment affirmed. All the Justices concur.




      6 See also North Carolina v. Butler, 441 U. S. 369, 373 (99 SCt 1755, 60
LE2d 286) (1979) (“An express written or oral statement of waiver of the right
to remain silent or of the right to counsel is usually strong proof of the validity
of that waiver, but is not inevitably either necessary or sufficient to establish
waiver.”); Harris v. State, 274 Ga. 422, 424 (3) (554 SE2d 458) (2001) (“Once
Miranda warnings are given and a person in custody gives a statement to
police without invoking his right to remain silent and without requesting an
attorney, he has in effect waived his rights.” (citation and punctuation
omitted)); United States v. Boon San Chong, 829 F2d 1572, 1574 (II) (11th Cir.
1987) (“In the absence of an express waiver, a waiver of [Miranda] rights can
be implied from the actions and words of the person being questioned. For
example, if after being advised of his rights an individual responds willingly to
questions without requesting an attorney, waiver may be implied.” (citation
omitted)).
                                        12